                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 KEITH S. GARY,

                              Plaintiff,
        v.
                                                                           ORDER
 ANNA YOUNG, LINDSAY WALKER,
                                                                       18-cv-541-jdp
 RENEE SCHUELER, JON LITSCHER,
 MICHAEL DITTMANN, and LUCAS WEBER,

                              Defendants.


       Pro se plaintiff Keith S. Gary is a prisoner at Columbia Correctional Institution. He

alleges that correctional officer Anna Young gave him another prisoner’s medication, causing

him to become ill, in violation of the Eighth Amendment and state negligence law. He also

alleges that defendants Michael Dittmann, Lucas Weber, Lindsay Walker, Renee Schueler, and

Jon Litscher are responsible for maintaining a policy that permits correctional officers, rather

than medical staff, to distribute medication to inmates. Before the court is defendants’ motion

to compel Gary to sign a medical records authorization. Dkt. 15. Defendants say that they

asked Gary to sign the authorization multiple times, but he has refused.

       In Gary’s response brief, Gary agrees that he must sign a medical authorization form to

proceed with his claims. But he objects to the proposed medical authorization sent by

defendants on the ground that it is overly broad and is not tailored to the claims in this case.

He explains that he presented a modified version of the medical authorization to defendants,

Dkt. 13-1, but that defendants rejected it as insufficient.

       I agree with Gary that defendants’ proposed medical authorization form is overly broad.

The authorization would give defendants permission to access all of Gary’s medical records,
including “records, reports, documents, materials, notes, memoranda, correspondence, x-rays,

photographs, insurance forms and all billings” that relate to his physical or mental condition.

Dkt. 16-4. The authorization has no designated time frame, and it expressly covers

psychological and psychiatric records, alcohol and drug treatment records, HIV and AIDS test

results, and records from Gary’s time spent in prison, juvenile detention, and on community

supervision. Defendants fail to offer any persuasive reason why they need to review such a

broad range of records to litigate this case. Gary’s claim in this case concerns an incident that

occurred on February 9, 2018. Although he alleges that defendant Young has provided the

wrong medical to other inmates, he has not alleged that he received the wrong medication on

any other date before or after that incident. So the medical authorization form should be

limited to the timeframe immediately before he was given the wrong medication and to a

reasonable amount of time afterward.

       Gary’s proposed medical authorization form is more reasonable. His authorization sets

the timeframe as January 9, 2017 to February 9, 2019 for records regarding his physical health

and January 9, 2018 to March 9, 2018 for his mental health records. Gary’s authorization also

prohibits defendants from accessing records concerning alcohol and drug treatment and HIV

and AIDS tests. I agree with Gary that such records are irrelevant to this case. Defendants say

that Gary’s proposal is inadequate, but they do not explain why. Defendants’ primary argument

seems to be that the state has used this standard medical authorization form in hundreds of

previous cases without any objection, but that is not a good argument, particularly where many

of the litigants who have signed the form without objection were probably acting without an

attorney. If defendants are concerned about some of the language used in Gary’s authorization




                                               2
form, they should discuss their concerns with Gary and offer to rephrase or retype the form.

But I will not compel Gary to sign the form proposed by defendants.

       Defendants also ask that the October 18, 2019 dispositive deadline be stayed until at

least 60 days after Gary provides a signed medical records authorization. That request will be

denied, because defendants’ insistence that Gary sign an overly broad medical authorization is

the primary reason for the delay in this case. But I will extend the dispositive motions deadline

by 30 days so that the parties can negotiate a mutually agreeable medical authorization form.



                                            ORDER

       IT IS ORDERED that:

       1. The motion to compel filed by defendants Anna Young, Michael Dittmann, Lucas
          Weber, Lindsay Walker, Renee Schueler, and Jon Litscher, Dkt. 15, is DENIED.

       2. The dispositive motions deadline is extended to November 3, 2019.

           Entered October 7, 2019.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               3
